Title: [Monday May 6. 1776.]
From: Adams, John
To: 


      Monday May 6. 1776. Congress resumed the Consideration of the Report on General Washingtons Letter of the 24th. of March, and thereupon came to the following resolution:
      Whereas General Washington has requested directions concerning the Conduct that should be observed towards Commissioners said to be coming from Great Britain to America
      Resolved That General Washington be informed that Congress suppose if commissioners are intended to be sent from Great Britain to treat of peace, that the practice usual in such cases will be observed, by making previous Application for the necessary Passports or Safe Conduct, and on such Application being made, Congress will then direct the proper measures for the Reception of such Commissioners.
      It will be observed how long this trifling Business had been depending, but it cannot be known from the Journal how much debate it had occasioned, or how much time it had consumed. It was one of those delusive Contrivances by which the Party in Opposition to Us endeavoured, by lulling the People with idle hopes of Reconciliation, into Security, to turn their hearts and thoughts from Independence. They endeavoured to insert in the Resolution, Ideas of Reconciliation, We carried our point for inserting Peace. They wanted Powers to be given to the General to receive the Commissioners in Ceremony. We ordered nothing to be done till We were solicited for Pasports. Upon the whole We avoided the Snare and brought the Controversy to a close, with some dignity. But it will never be known how much labour it cost Us, to accomplish it.
      Then a Committee of the whole on the State of the Colonies: Mr. Harrison reported sundry Resolutions, which as they stand on the Journal will shew the Art and Skill with which the Generals Letters, Indian Affairs, Revenue Matters, Naval Arrangements and twenty other Things, many of them very trivial, were mixed, in these Committees of the whole, with the Great Subjects of Government, Independence and Commerce. Little Things were designedly thrown in the Way of Great Ones. And the Time consumed upon trifles which ought to have been consecrated to higher Interests. We could only harrangue against the misapplication of time, and harrangues consumed more time: so that We could only now and then snatch a transient Glance at the promised Land.
     